DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-9 are objected to because of the following informalities:  
In claim 1, it is not clear as to how the mounting substrate is mountable in relation to the power semiconductor, as recited in line 2 (e.g., it is not clear if the mounting substrate is mounted on, in, or under the power semiconductor).
In claim 5, it is not clear as to how the mounting substrate is mountable in relation to the power semiconductor, as recited in line 2 (e.g., it is not clear if the mounting substrate is mounted on, in, or under the power semiconductor); and there is lack of antecedent basis in the claim for heating pattern and the temperature measurement pattern having and “electrode pad,” as recited in lines 14-15.
In claim 7, --insulating-- should be added before “support” in line 4; and the “load applying” should be changed to --load being applied-- in lines 5-6.
Claims 2-4, 6, 8, and 9 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over JP2001141680 to Inoue et al [hereinafter Inoue] (see the translation in the IDS filed 8/20/21).
Referring to claim 1, Inoue discloses a substrate evaluation chip (5) (figures 1, 3; paragraphs 8, 10, 13, 14, 17, 19, 21) used to perform a test for evaluating a thermal characteristic of a mounting substrate (mounting structure) [which is considered to be mountable to a power semiconductor] (paragraph 19), the substrate evaluation chip comprising: 
an insulating substrate (1) united with the mounting substrate (mounting structure) (paragraph 19); and 
a heating pattern (2) that is formed on a surface of the insulating substrate (1) by a metallic film (Pt) and is arranged by having a predetermined shape that is optimized to heat the insulating substrate (1) more uniformly (M-shaped) (figure 1; paragraphs 13, 16, 17); 
wherein the insulating substrate (1) is a substrate in which an insulating film is formed on a surface of a substrate [which has a thermal conductivity] (paragraphs 8, 13).
Inoue does not disclose the insulating substrate being bonded with the mounting substrate; and the substrate being a single crystal substrate having a thermal conductivity of 250 [W/mK] or more.
However, Inoue disclose that the mounting substrate (structure) has bumps for the insulating substrate (paragraph 19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to bond the insulating substrate of Inoue with the mounting substrate in order to secure the insulating substrate to the bumps of the mounting substrate of Inoue to ensure electrical connectivity. 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the substrate of Inoue a single crystal substrate having a thermal conductivity of 250 [W/mK] or more in order to provide a substrate having a desired thermal conductivity for testing, as suggested by Inoue; and since the particular type of material used to make the substrate claimed by the Applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 2, Inoue discloses a chip having all of the limitations of claim 2, as stated above with respect to claim 1, and further discloses a temperature measurement pattern (3) that is formed on the surface of the insulating substrate (1) by a metallic film (Pt), and is configured to measure a temperature of the insulating substrate (1) heated by the heating pattern (2) (figure 1; paragraphs 13, 16).

Referring to claim 3, Inoue discloses a chip having all of the limitations of claim 3, as stated above with respect to claim 1, except for the substrate being an SiC-based single crystal substrate.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the single crystal substrate of Inoue an SiC-based single crystal substrate in order to provide a substrate having a desired thermal conductivity for testing, as suggested by Inoue; and since the particular type of material used to make the substrate claimed by the Applicant, SiC, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Referring to claim 4, Inoue discloses a chip having all of the limitations of claim 4, as stated above with respect to claim 1, and further disclose that the mounting substrate (mounting structure) is a semiconducting wiring board (plate with Au wires) (paragraph 19), but does not explicitly disclose the wiring board being made of ceramic. 
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the wiring board of Inoue of ceramic in order to provide a desired semiconducting material for the wiring boards, as suggested by Inoue; and since the particular type of material used to make the wiring board claimed by the Applicant is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well-known materials that one of ordinary skill in the art before the effective filing date of the claimed invention would have been able to provide based on the intended use of applicant’s apparatus, i.e., suitability for the intended use of applicant’s apparatus. See In re Leshin, 125 USPQ 416 (CCPA 1960), where the courts held that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious.

Allowable Subject Matter
Claims 5-9 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A substrate evaluation device used to perform a test for evaluating a thermal characteristic of a mounting substrate that is mountable to a power semiconductor in a state in which a substrate evaluation chip is mounted on a surface of the mounting substrate, the substrate evaluation device comprising a cooling unit configured to cool the mounting substrate;
a load application unit comprising a plurality of terminal electrodes for pressing the mounting substrate against the cooling unit via the plurality of pad bonding patterns; a heating unit configured to raise a temperature of the insulating substrate of the substrate evaluation chip by heating the heating pattern of the substrate evaluation chip via any terminal electrodes of the plurality of terminal electrodes; and a measuring unit configured to measure the temperature of the insulating substrate by the temperature measurement pattern of the substrate evaluation chip via any terminal electrodes of the plurality of terminal electrodes; wherein the thermal characteristic of the mounting substrate is evaluated based on a measurement result of the measuring unit (claim 5).

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to Applicant's disclosure for teaching thermal testing for thermal characteristics/devices of semiconductors, but do not disclose the allowable subject matter stated above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247. The examiner can normally be reached Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
10/23/21